Title: Orderly Book, 30 September 1758
From: Washington, George
To: 

 

[30 September 1758]

Camp at Reas Town Saturday Septr 30th 1758
G. O.
Colo. for to morrow Colo. Mercer.
Field Officer for to morrow Majr Armstrong.
Adjt for to morrow 1st V. Regiment.
The out Posts to be releivd to morrow Morng and the Old Guards to bring in to the Compy of Artillery All their working Tools.
Divine Service to morrow as Usual.
The Detachmt of Artillery & Escort ordered to March to morrow are not to march till further orders.
1 Officer 1 Serjt & 25 Men of the 3d Battaln of Pensylvania to March this Afternoon as an Escort for Bullocks to Loyall Hannon this Escort is to Remain at Stony Creek & Majr Jameson is to detach the like Number who is to proceed from thence with the Bullocks to Loyall Hannon.
The three Troops of Light Horse are to Practise firing with small Cartridges upon Horse Back & any of the Horse men who at any time are seen to ride faster than a Walk without particular orders will be Severely Punished.
It is recommended to the Commandg Officers of Corps that they see that their Officers off duty do Regularly attend the Grand parade at Roll calling.
Each Regimt is to provide themselves with Buck Shot & the Commandg Officers are to Settle wth Capt. Hay how they are to receive it, & the Commandg offrs are to Inspect, Regularly into the Amunition of their Corps that their may be no deficiency when called for.
The Qr Mastr Genl is to see that a Sufficient quantity of Forrage is laid in at all the different posts upon the Rout both above & below this place.


Detail for Guards
C.
S.
S.
C.
P.


H.

1
1
1
29


1 Vs.
1

2
1
14


2 [Vs.]

1
1
1
25


3 B. P.


1
1
13



1
2
5
4
81



Detail for Detachmt







H.

1
2
1
57


1 Vs.


2

26


2 [Vs.]
1
3
3

17


3 B. P.
1
2
2

22



2
6
9
1
152 [122]


Fatigue







H.


1

14


1 [V.]




7


2 [V.]




13


3 B. P.


1

6





2

40


